UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2390


SHELLEY FRY; CYNTHIA COWAN,

                Plaintiffs – Appellants,

          v.

PRINCE GEORGE’S COUNTY, MARYLAND; RHONDA JACKSON,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:05-cv-03150-AW)


Submitted:   March 4, 2010                  Decided:   March 16, 2010


Before WILKINSON, MICHAEL, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary T. Brown, GARY T. BROWN & ASSOCIATES, Washington, D.C., for
Appellants.   Stephanie P. Anderson, County Attorney, Rajesh A.
Kumar, Acting Deputy County Attorney, Tonia Y. Belton-Gofreed,
Associate   County  Attorney,  Upper  Marlboro,   Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shelley     Fry    and     Cynthia       Cowan    appeal   the   district

court’s order granting Prince George’s County, Maryland, summary

judgment on their hostile work environment racial harassment and

retaliation claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2006), as well as its order granting in part and denying in

part their Fed. R. Civ. P. 59(e) motion for reconsideration.                          We

have     reviewed     the     record    and      find    no     reversible     error.

Accordingly, we affirm the district court’s orders.                      See Fry v.

Prince     George’s     County,      MD,       No.   8:05-cv-03150-AW        (D.    Md.

Mar. 14, 2008; filed Nov. 18, 2008, entered Nov. 19, 2008).                           We

dispense    with      oral    argument     because       the     facts   and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           2